Citation Nr: 0807125	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1969 
to January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by an 
unappealed May 1971 rating decision.  

2.  Evidence associated with the claims file since the 
unappealed May 1971 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a back disorder.

3.  The evidence of record demonstrates that a back disorder 
is not related to active service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for a back disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a re-
adjudication of the veteran's claim, a July 2002 letter and 
the June 2004 statement of the case satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for a back disorder.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to the claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination report, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 


additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Claim to reopen

In this case, the RO determined that new and material 
evidence was presented to reopen the veteran's claim for 
entitlement to service connection for a back disorder.  Such 
a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In a May 1971 rating decision, the RO denied service 
connection for a back disorder because such disability pre-
existed and was not aggravated by active military service.  
The veteran did not file a notice of disagreement.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  In April 
2002, the veteran filed a claim to reopen his claim of 
entitlement to service connection for a back disorder.  In a 
September 2003 rating decision, the RO found new and material 
evidence to reopen the veteran's claim but denied the claim 
on its merits.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the May 1971 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
must be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been 


disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, new and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  "New" 
evidence means existing evidence not previously submitted to 
VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence of record at the time of the May 1971 rating 
decision included the veteran's service medical records.  
Upon service entrance, the veteran reported no back 
difficulties and the entrance examination noted a normal 
spine.  In a June 1969 service record, the veteran reported 
back pain in basic training in January or February 1969 for 
which he was given pills.  He reported current back pain.  
The diagnosis was low back syndrome secondary to congenital 
deformity.  Other June 1969 service records diagnosed a 
congenital bony defect of the spine - spondylolysis of L5-S1 
and lumbarization of S1.  The veteran was placed on a 
permanent profile which included no crawling, stooping, 
running, jumping, prolonged standing, or prolonged marching.  
In a July 1969 service record, the veteran reported back 
problems his entire life which had worsened in early 1969.  
An August 1969 service record noted the veteran's military 
occupational specialty (MOS) was currently courier which 
placed no significant stress on his back.  Service records 
from June 1969 through October 1970 indicate treatment for 
low back pain.  The service discharge examination noted 
normal spine except for the congenital bony defect.  A 
February 1971 VA medical record and an April 1971 VA 
examination diagnosed spondylolisthesis at L5-S1.  

Evidence submitted after the May 1971 rating decision 
includes service personnel records that reflect that the 
veteran participated in basic combat training and then 


proceeded to advanced training.  As of June 1969, the 
veteran's MOS was aircraft repair, but in July 1969, the 
veteran's MOS was changed to clerk typist and then to 
administrative specialist.  

Post-service private medical records from March 1972 to June 
1994 that indicated the veteran was seen intermittently for 
low back pain.  The diagnoses included spondylolysis with 
transitional vertebra of L5.  The veteran reported back 
injuries, including falls and work-related injuries, in March 
1972, February 1979, September 1980, June 1985, February 
1986, and April 1989.  The veteran underwent two 
laminectomies.  Private records from August 1994 through 
December 2000 indicate intermittent treatment for low back 
pain.  

Social Security Administration records, which included 
private medical records, diagnosed spinal stenosis, status-
post laminectomy.  The veteran was considered disabled due to 
spinal stenosis since December 1988.  

A January 2003 VA spine examination found that the veteran's 
back disorder preexisted active service and was not 
aggravated thereby.  VA medical records from March 2003 to 
October 2003 indicated chronic low back pain.  In an October 
2003 statement, the veteran asserted that he was not aware of 
any preexisting back disorder.  He asserted that he did not 
have a congenital bony defect prior to service.  In an April 
2004 letter, a VA physician stated that the veteran told him 
he had no pre-existing back defect and that he hurt his back 
during advance training.  At the November 2005 RO hearing, 
the veteran stated that he had no back problems prior to 
service.

The Board has reviewed the evidence received since the May 
1971 rating decision and has determined that the evidence is 
new, because it was not of record at the time of the 
decision.  The evidence is also material because it relates 
to the reason for the initial denial of service connection - 
evidence of aggravation of a preexisting back disorder.  
Although there is a newly submitted negative aggravation 
opinion, 


there is also evidence of post-service discharge treatment of 
a back disorder.  This evidence is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for service 
connection for a back disability is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for a back 
disorder without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16- 
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394.

Claim for entitlement to service connection 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease 


existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. 
Cir. 2004).  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 
(2003).

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 


258 (1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131. 

Here, the service entrance examination indicated a normal 
spine.  See 38 C.F.R. § 3.304(b) (noting that only where a 
condition is recorded in an examination report is it presumed 
to pre-exist service).  Accordingly, the veteran is presumed 
sound upon entrance.  Rebutting the presumption of soundness 
is a two-part analysis. There must be clear and unmistakable 
evidence that a back disorder pre-existed service and was not 
aggravated during service.

The Board finds that there is clear and unmistakable evidence 
that a back disorder preexisted active service.  First, June 
1969 service medical records diagnosed congenital bony 
defects of the lumbar spine and personnel records assigned a 
permanent limited duty profile, only 5 months after service 
entrance.  Second, in a July 1969 service medical record, the 
veteran reported that he had had back problems his entire 
life.  Third, a January 2003 VA examiner found that the 
veteran's back disorder pre-existed service.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Although the 
veteran stated that he had not noticed any back problems 
prior to service, this statement contradicts his 1969 
statement that he had back problems his entire life.  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, or inconsistent statements), aff'd, 78 F.3d 
604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
veteran's assertion that he did not have the congenital bony 
defect prior to service is not competent to establish such a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish 
pain or symptoms, but not establish a medical opinion).  
Accordingly, clear and unmistakable evidence demonstrates 
that a back disorder pre-existed service.

As noted above, rebutting the presumption of soundness is a 
two-part analysis. There must also be clear and unmistakable 
evidence that a back disorder was not aggravated during 
service.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease or disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  This includes medical facts 
and principles that may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The Board finds that there is clear and unmistakable evidence 
that a back disorder was not aggravated by service.  First, 
the veteran's MOS was clerk/typist and he was on a permanent 
limited duty profile since June 1969, 5 months after service 
entrance.  Second, the veteran's original inservice complaint 
of back pain did not assert any injury to the back.  Third, 
the inservice complaints began as low back pain and did not 
escalate beyond that.  Fourth, the veteran's service 
separation examination noted a normal spine except for the 
congenital bony defect.  Moreover, the first post-service 
discharge complaint of back pain was in March 1972, over 1 
year after service discharge, where the veteran reported a 
back injury while at work.  Moreover, the January 2003 VA 
examiner, upon a review of the claims file, found that a back 
disorder was not permanently worsened by service because 
there was no significant injury during service, the veteran 
was transitioned quickly to a job that would not strain his 
back after discovery of the congenital back defect, and there 
was post-service evidence of multiple back injuries.  
Accordingly, clear and unmistakable evidence demonstrates 
that a back disorder was not aggravated by active service.

As clear and unmistakable evidence shows both that a back 
disorder preexisted service and was not aggravated in 
service, the presumption of soundness is rebutted.  
Accordingly, service connection for a back disorder is not 
warranted.  Wagner, 370 F.3d at 1096.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder is 
reopened; the claim is granted to this extent only.

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


